                    IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF NEW MEXICO


LARRY VIGAL,

      Plaintiff,

v.                                                      Civ. No. 18-622 KG/GBW

ANTONIO PADILLA, et al.,

      Defendants.

                                     FINAL ORDER

      Pursuant to the Order entered concurrently herewith, the Court enters this Final Order,

under Fed. R. Civ. P. 58, DISMISSING Plaintiff’s Complaint WITH PREJUDICE.

      IT IS SO ORDERED.




                                          ____________________________________
                                          UNITED STATES DISTRICT JUDGE
